Exhibit 10.1

AMENDMENT NO. 1, dated as of June 11, 2018 (this “Amendment”), to the Second
Amended and Restated Credit Agreement dated as of December 1, 2017 (the
“Existing Credit Agreement”, and as modified by this Amendment and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TREEHOUSE FOODS, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
administrative agent (the “Administrative Agent”), Swing Line Lender and L/C
Issuer. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Existing Credit Agreement.

The Borrower has requested that the Lenders agree to certain amendments with
respect to the Existing Credit Agreement, and the Lenders party hereto have
agreed to such amendments subject to the terms and conditions set forth herein.

Accordingly, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Existing Credit Agreement. Subject to the conditions to
effectiveness set forth in Section 3 below, the Existing Credit Agreement is
amended as follows:

(a) The defined term “Guarantee Requirement” and all references thereto in the
Existing Credit Agreement shall be deleted.

(b) Section 1.01 (Defined Terms) of the Existing Credit Agreement is hereby
amended by adding the following defined terms thereto in the appropriate
alphabetical order:

““Amendment No. 1” means the Amendment No. 1, dated as of June 11, 2018, by and
among the Borrower, the Guarantors party thereto, the Administrative Agent and
the Required Lenders party thereto.”

““Amendment No. 1 Effective Date” means June 11, 2018.”

““Amendment No. 1 Fee Letter” means the letter agreement, dated May 30, 2018,
among the Borrower, Bank of America and MLPFS.”

““Amendment No. 1 Reaffirmation Agreement” means that certain Reaffirmation
Agreement, dated as of the Amendment No. 1 Effective Date and executed by the
Guarantors (as of the Amendment No. 1 Effective Date) pursuant to which such
Guarantors reaffirm their obligations under the Guaranty, which shall be
substantially in the form of Exhibit L.”

““Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.”

““Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.”

““Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all of the other property that is or is intended or
purports under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.”



--------------------------------------------------------------------------------

““Collateral and Guarantee Requirement” means, in the case of clauses (a), (c)
and (d), at any time prior to satisfaction of the Collateral Release Conditions,
and in the case of clause (b), at all times on and after the Amendment No. 1
Effective Date, subject to (x) the applicable limitations set forth in this
Agreement and/or any other Loan Document and (y) the time periods (and
extensions thereof) set forth in Section 6.14 and, to the extent applicable,
Section 6.16, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (x) on the Amendment No. 1 Effective Date pursuant to
Sections 2(a)(ii) and (iii) of Amendment No. 1 or (y) pursuant to Section 6.14
or, to the extent applicable, Section 6.16 at such time required by such Section
to be delivered, in each case, duly executed by each Loan Party that is party
thereto;

(b) all Obligations shall have been unconditionally guaranteed by each Domestic
Subsidiary (other than any Excluded Subsidiary);

(c) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 7.01, in all Equity Interests of each wholly-owned Material
Subsidiary directly owned by the Borrower or any Loan Party (which security
interest, in the case of Equity Interests ordinarily entitled to vote (for U.S.
federal income tax purposes) of any Foreign Subsidiary or any Foreign Subsidiary
Holding Company shall be limited to 65% of the issued and outstanding Equity
Interests ordinarily entitled to vote (for U.S. federal income tax purposes) of
such Foreign Subsidiary or Foreign Subsidiary Holding Company, as the case may
be), in each case other than any Excluded Equity Interests; and

(d) except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject to no Liens other than the Liens permitted
under Section 7.01, in the Collateral, in each case, with the priority required
by the Collateral Documents, to the extent required under, and subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents.

The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to, the creation or perfection of pledges of or
security interests in, any Excluded Assets.

The Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets and the delivery of assets where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

2



--------------------------------------------------------------------------------

No actions required by the laws of any non-U.S. jurisdiction shall be required
in order to create any security interests in any assets or to perfect or make
enforceable such security interests (including any intellectual property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction or any requirement to make any filings in any foreign
jurisdiction including with respect to foreign intellectual property). No
actions shall be required with respect to assets requiring perfection through
control agreements or perfection by “control” (as defined in the UCC) (other
than in respect of Indebtedness for borrowed money (other than intercompany
Indebtedness) owing to the Loan Parties evidenced by a note in excess of
$5,000,000, Indebtedness of any Subsidiary that is not a Loan Party that is
owing to any Loan Party (which shall be evidenced by the Global Intercompany
Note and pledged to the Administrative Agent) and certificated Equity Interests
of wholly-owned Restricted Subsidiaries that are Material Subsidiaries otherwise
required to be pledged pursuant to the Security Agreement to the extent required
under clause (c) above).

Prior to the Collateral Release Date, no amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective to release
all or substantially all of the Collateral in any transaction or series of
related transactions without the written consent of each Lender party to this
Agreement at such time.

Notwithstanding anything herein to the contrary, the requirements of clause
(b) hereof (and the definition of “Guarantors”) shall survive the Collateral
Release Date such that any Domestic Subsidiary (other than an Excluded
Subsidiary) that is formed, acquired or designated a Restricted Subsidiary (or
ceases to be an Unrestricted Subsidiary) shall guarantee the Obligations
hereunder as soon as practicable, and in any event, within thirty (30) days (or
such longer period as the Administrative Agent may reasonably agree in its sole
discretion) of such formation, acquisition, designation or cessation.”

““Collateral Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreements, the Intellectual Property Security
Agreement Supplements and any other documents delivered to the Administrative
Agent pursuant to Section 6.14, and each of the other agreements, instruments or
documents that creates or intends or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.”

““Collateral Release” means the release of all Liens on all of the Collateral in
favor of the Administrative Agent, for the benefit of itself and the other
Secured Parties, securing the Secured Obligations, upon the effectiveness of the
Collateral Release Conditions.”

““Collateral Release Conditions” means the following conditions to the release
of all of the Collateral: (a) no Default or Event of Default shall exist or
result from such Collateral Release; (b) at the time of such Collateral Release,
the Borrower shall be in compliance with a Consolidated Net Leverage Ratio equal
to or less than 4.00:1.00 as of the end of the most recently ended Test Period
for which there are Available Financial Statements (determined on a Pro Forma
Basis after giving Pro Forma Effect to any Indebtedness incurred, created,
assumed or repaid after the last day of such Test Period and on or prior to the
date of delivery of the notice referred to in clause (c) below); (c) the
Borrower and its Subsidiaries shall have delivered an

 

3



--------------------------------------------------------------------------------

intercompany note to the Administrative Agent substantially in the form of the
Global Intercompany Note delivered to the Administrative Agent on the
Restatement Date; and (d) the Borrower has delivered a written notice to the
Administrative Agent certifying the satisfaction of the conditions set forth in
clauses (a) through (c) above and requesting that the Administrative Agent
effect the Collateral Release.”

““Collateral Release Date” means the date on which the Collateral Release
Conditions have been satisfied and the Administrative Agent has taken all
actions required to effect the Collateral Release; provided that,
notwithstanding anything to the contrary herein, the Collateral Release Date
shall not occur earlier than the date of receipt of the financial statements
required to be delivered pursuant to Section 6.01(a) for the fiscal year ended
on December 31, 2019.”

““Excluded Assets” means:

(a) (x) any fee-owned real property and (y) any real property leasehold rights
and interests (it being understood there shall be no requirement to obtain any
landlord or other third party waivers, estoppels or collateral access letters);

(b) motor vehicles and other assets subject to certificates of title;

(c) letter of credit rights (other than to the extent consisting of supporting
obligations that can be perfected solely by the filing of a Uniform Commercial
Code financing statement (it being understood that no actions shall be required
to perfect a security interest in letter of credit rights other than filing of a
Uniform Commercial Code financing statement));

(d) commercial tort claims that in the reasonable determination of the Borrower,
are not expected to result in a judgment in excess of $5,000,000;

(e) assets to the extent the pledge thereof or grant of security interests
therein (x) is prohibited or restricted by applicable Law, rule or regulation,
(y) would cause the destruction, invalidation or abandonment of such asset under
applicable Law, rule or regulation, or (z) requires any consent, approval,
license or other authorization of any third party or Governmental Authority
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

(f) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code);

(g) Excluded Equity Interests;

(h) any lease, license or agreement, or any property subject to a purchase money
security interest, Capitalized Lease obligation or similar arrangement, in each
case to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
(other than any Borrower or a Guarantor) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code, other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code notwithstanding such prohibition;

 

4



--------------------------------------------------------------------------------

(i) any assets to the extent a security interest in such assets would result in
material adverse Tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent;

(j) any trademark application filed in the U.S. Patent and Trademark Office on
the basis of the applicant’s intent-to-use such trademark, unless and until
evidence of use of the trademark has been filed with, and accepted by, the U.S.
Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. §1051, et seq.), to the extent that granting a security
interest in such trademark application prior to such filing and acceptance would
adversely affect the enforceability or validity of such trademark application or
the resulting trademark registration;

(k) assets where the cost of obtaining a security interest therein is excessive
in relation to the practical benefit to the Lenders afforded thereby as
reasonably determined in good faith between the Borrower and the Administrative
Agent;

(l) any property (and any related rights and any related assets) subject to a
Sale and Leaseback Transaction permitted under this Agreement;

(m) notes and other Indebtedness in an aggregate principal amount less than
$5,000,000 individually and $10,000,000 in the aggregate;

(n) any acquired property (including property acquired through Acquisition or
merger of another entity) if at the time of such Acquisition the granting of a
security interest therein or the pledge thereof is prohibited by any contract or
other agreement (in each case, not created in contemplation thereof) to the
extent and for so long as such contract or other agreement prohibits such
security interest or pledge (excluding any prohibition or restriction that is
ineffective under the Uniform Commercial Code); and

(o) accounts receivable and related supporting obligations and books and records
subject to Liens securing any Permitted Securitization Facility.”

““Excluded Equity Interest” means (a) margin stock, (b) Equity Interests of any
Foreign Subsidiary that is not directly owned by the Borrower or any Loan Party,
(c) Equity Interests ordinarily entitled to vote (for U.S. federal income tax
purposes) of any Material Subsidiary that is a wholly-owned Foreign Subsidiary
or Foreign Subsidiary Holding Company directly owned by the Borrower or any
other Loan Party in excess of 65% of such Material Subsidiary’s issued and
outstanding Equity Interests ordinarily entitled to vote (for U.S. federal
income tax purposes), (d) Equity Interests of any Domestic Subsidiary that is a
direct or indirect subsidiary of a (i) CFC, (ii) Foreign Subsidiary or
(iii) Foreign Subsidiary Holding Company, (e) any Equity Interest to the extent
the pledge thereof would be prohibited by any Law or contractual obligation
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code), (f) any Equity Interests with respect to which the Borrower
and the Administrative Agent have reasonably determined that the cost or other
consequences (including material adverse Tax consequences) of pledging or
perfecting a security interest in such Equity Interests are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby, (g) Equity Interests of any Unrestricted Subsidiary; (h) Equity
Interests of any Captive Insurance Subsidiary; (i) Equity

 

5



--------------------------------------------------------------------------------

Interests of any not for profit Subsidiary; (j) Equity Interests of any special
purpose securitization vehicle (or similar entity); (k) Equity Interests of any
Person other than wholly-owned Subsidiaries to the extent such Person is
prohibited by its Organization Documents from pledging its Equity Interests
(excluding any prohibition or restriction that is ineffective under the Uniform
Commercial Code); and (l) any other Equity Interests that constitute Excluded
Assets.”

““Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements as such term is defined in the Security Agreement.”

““Intellectual Property Security Agreement Supplements” means the Intellectual
Property Security Agreement Supplements as such term is defined in the Security
Agreement.”

““Perfection Certificate” means that certain Perfection Certificate, dated as of
the Amendment No. 1 Effective Date, executed and delivered by the Borrower on
behalf of the Borrower and each of the other Loan Parties existing on the
Amendment No. 1 Effective Date.”

““Pledge Agreement” means, collectively, (a) the pledge agreement dated as of
the Amendment No. 1 Effective Date given by the Loan Parties party thereto, as
pledgors, to the Administrative Agent to secure the Obligations substantially in
the form of Exhibit J and (b) any other pledge agreement in favor of the
Administrative Agent to secure all or some portion of the Obligations that may
be given by any Person pursuant to the terms hereof.”

““Secured Obligations” has the meaning assigned to such term in the Security
Agreement.”

““Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.”

““Security Agreement” means, collectively, (a) the security agreement dated as
of the Amendment No. 1 Effective Date given by the Loan Parties party thereto,
as grantors, to the Administrative Agent to secure the Obligations substantially
in the form of Exhibit K and (b) any other security agreement in favor of the
Administrative Agent to secure all or some portion of the Obligations that may
be given by any Person pursuant to the terms hereof.”

(c) The defined term “Agreement” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

““Agreement” means this Second Amended and Restated Credit Agreement, as amended
by Amendment No. 1, and as may be further amended, restated, supplemented or
otherwise modified from time to time.”

 

6



--------------------------------------------------------------------------------

(d) The defined term “Applicable Fee Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by amending and restating the table
set forth therein as follows:

Applicable Fee Rate

 

Pricing

Level

  

Corporate

Rating

(S&P/Moody’s)

  

Consolidated Net Leverage Ratio

   Undrawn
Commitment
Fee   1   

³ BBB- / Baa3

  

Less than or equal to 2.00 to 1.00

     0.200 %  2   

BB+ / Ba1

  

Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

     0.225 %  3   

BB /Ba2

  

Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00

     0.250 %  4   

BB- / Ba3

  

Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     0.300 %  5   

< B+ / B1

  

Greater than 4.50 to 1.00

     0.350 % 

(e) The defined term “Applicable Fee Rate” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing the reference to
“Pricing Level 4” set forth in the last paragraph of such defined term with a
reference to “Pricing Level 5.”

(f) The defined term “Applicable Rate” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by amending and restating the table set forth
therein as follows:

Applicable Rate

 

               Revolving Credit
Facility     Term A
Facility     Tranche A-1 Term
Facility  

Pricing

Level

  

Borrower’s

Credit Rating

(S&P/Moody’s)

  

Consolidated

Net Leverage

Ratio

   Euro-
dollar
Rate +
Letter of
Credit Fee     Base
Rate     Euro-
dollar
Rate     Base
Rate     Euro-
dollar
Rate     Base
Rate   1    ³ BBB- / Baa3    Less than or equal to 2.00 to 1.00      1.200 %   
  0.200 %      1.675 %      0.675 %      1.200 %      0.200 %  2    BB+ / Ba1   
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00      1.300 %   
  0.300 %      1.775 %      0.775 %      1.300 %      0.300 %  3    BB /Ba2   
Less than or equal to 4.00 to 1.00 but greater than 3.00 to 1.00      1.400 %   
  0.400 %      1.875 %      0.875 %      1.400 %      0.400 %  4    BB- / Ba3   
Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00      1.600 %   
  0.600 %      2.075 %      1.075 %      1.600 %      0.600 %  5    < B+ / B1   
Greater than 4.50 to 1.00      1.700 %      0.700 %      2.175 %      1.175 %   
  1.700 %      0.700 % 

 

7



--------------------------------------------------------------------------------

(g) The defined term “Applicable Rate” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by replacing the reference to “Pricing
Level 4” set forth in the last paragraph of such defined term with a reference
to “Pricing Level 5.”

(h) The defined term “Consolidated EBITDA” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing each reference to “20%”
in clauses (vi) and (viii) thereof with a reference to “25%”.

(i) The defined term “Consolidated EBITDA” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by adding the following at the very
end thereof: “Notwithstanding anything to the contrary contained herein,
Consolidated EBITDA shall be deemed to be $196,000,000 for the fiscal quarter
ended on September 30, 2017, $191,300,000 for the fiscal quarter ended on
December 31, 2017 and $104,400,000 for the fiscal quarter ended on March 31,
2018.”

(j) The defined term “Excluded Swap Obligations” set forth in Section 1.01 of
the Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

““Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.”

 

8



--------------------------------------------------------------------------------

(k) The defined term “Guarantors” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:

““Guarantors” means, each of the existing wholly-owned Domestic Subsidiaries
(other than an Excluded Subsidiary) of the Borrower that is a Material
Subsidiary who (i) becomes a party to the Security Agreement on the Amendment
No. 1 Effective Date and is a party to the Guaranty as of the Amendment No. 1
Effective Date and (ii) following such dates, as applicable, becomes a Guarantor
pursuant to a Guaranty Joinder Agreement or other documentation in form and
substance reasonably acceptable to the Administrative Agent, in each case,
together with their respective successors and permitted assigns. In addition,
any wholly-owned Restricted Subsidiary that executes a Guaranty Joinder
Agreement and satisfies the Collateral and Guarantee Requirement shall also be a
Guarantor of the Obligations hereunder. Notwithstanding the foregoing, any
Subsidiary that is a “Guarantor” of the Senior Notes, any Incremental Equivalent
Debt, Permitted External Refinancing Debt, Credit Agreement Refinancing
Indebtedness and/or any Permitted Refinancing thereof (and successive Permitted
Refinancings) shall be a Guarantor of the Obligations hereunder.”

(l) The defined term “Guaranty” set forth in Section 1.01 of the Existing Credit
Agreement is hereby amended by adding the phrase “and the Amendment No. 1
Reaffirmation Agreement” immediately after the phrase “Reaffirmation Agreement”
therein.

(m) The defined term “Permitted Refinancing” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

““Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any accrued and unpaid interest, any premium or
other reasonable amount paid, fees and costs and expenses reasonably incurred,
in connection with such modification, refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder; (ii) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or longer than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended; (iii) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended; (iv) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is secured, the terms and conditions relating to
collateral of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions with respect to the
collateral for the Indebtedness being modified, refinanced, refunded, renewed or
extended, taken as a whole (and, prior to the Collateral Release Date, the Liens
on any Collateral securing any such modified, refinanced, refunded, renewed or
extended Indebtedness shall have the same (or lesser) priority relative to

 

9



--------------------------------------------------------------------------------

the Liens on the Collateral securing the Obligations); (v) the terms and
conditions (excluding any amortization, collateral, subordination, pricing,
fees, rate floors, discounts, premiums and optional prepayment or redemption
terms) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, shall not be materially less favorable to the
Loan Parties than the Indebtedness being modified, refinanced, refunded, renewed
or extended, except for covenants or other provisions applicable only to periods
after the Latest Maturity Date (provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (v) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)); and (vi) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor on the Indebtedness being
modified, refinanced, refunded, renewed or extended.”

(n) The defined term “Pro Forma Adjustment” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing the reference to “20%”
in the last proviso thereof with a reference to “25%”.

(o) The defined term “Trigger Quarter” set forth in Section 1.01 of the Existing
Credit Agreement is hereby amended by inserting the phrase “occurring after the
fiscal year ended December 31, 2019” between the phrase “fiscal quarter” and “in
which” therein and by adding a new sentence thereto, which shall read as
follows:

“Notwithstanding anything to the contrary set forth herein, if the Borrower is
not in compliance with Section 7.12 for the fiscal quarter ending December 31,
2019, the Borrower shall not have the benefit of this provision until after the
first fiscal quarter ending after December 31, 2019 during which the Borrower is
in compliance with a Consolidated Net Leverage Ratio of less than or equal to
4:00 to 1:00 as of the end of such fiscal quarter.”

(p) Clause (b)(i) of Section 2.09 (Fees) of the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(i) The Borrower shall pay to each Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the BoA Fee Letter, the CoBank Fee Letter and/or the Amendment No. 1 Fee Letter,
as applicable. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.”

(q) Clause (c) of Section 2.14 (Increase in Commitments) of the Existing Credit
Agreement is hereby amended by amending and restating the last sentence thereof
in its entirety to read as follows:

 

10



--------------------------------------------------------------------------------

“In addition, the effectiveness of any Increase Joinder or Additional Credit
Extension Amendment shall be subject to, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements,
including, prior to the Collateral Release Date, any supplements or amendments
to the Collateral Documents, consistent in all material respects with those
delivered on the Restatement Date under Section 4.01 (and in the case of such
supplements or amendments to the Collateral Documents, consistent in all
material respects with those delivered on the Amendment No. 1 Effective Date)
and otherwise in form and substance satisfactory to the Administrative Agent.”

(r) Clause (e)(vi) of Section 2.14 (Increase in Commitments) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(vi) such Incremental Facilities shall be (A) prior to the Collateral Release
Date, secured on a pari passu basis with respect to the Loans outstanding as of
(or made on) the Increase Effective Date and (B) on and after the Collateral
Release Date, unsecured (except to the extent a Farm Credit Lender is secured in
accordance with Section 6.13);”

(s) Clause (f) of Section 2.14 (Increase in Commitments) of the Existing Credit
Agreement is hereby amended by (i) adding the phrase “and the Liens created by
the Collateral Documents” immediately prior to the period at the end of the
first sentence thereof and (ii) amending and restating the second sentence
thereof to read as follows: “The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that (i) prior
to the Collateral Release Date, the Lien and security interests granted by the
Collateral Documents continue to secure all Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any Incremental Commitments or the funding of Loans thereunder and (ii) the
Loans to be funded under any Incremental Commitments and any other Obligations
related to any Incremental Commitments or Loans funded thereunder are subject to
and benefit from the Guaranty.”

(t) Section 2.14 (Increase in Commitments) of the Existing Credit Agreement is
hereby amended to add a new clause (h) thereto, which reads as follows:

“(h) Collateral Release. After the Borrower’s election to cause the Liens on the
Collateral to be released following the satisfaction of the Collateral Release
Conditions, (a) no Incremental Facilities may be incurred on a secured basis,
(b) all outstanding Incremental Facilities that are secured must either (x) be
repaid in full or (y) become unsecured contemporaneously with such release and
(c) no Incremental Facilities may be incurred unless the Borrower shall be in
compliance on a Pro Forma Basis with a Consolidated Net Leverage Ratio less than
or equal to 4.00:1.00 as of the end of the most recently ended Test Period for
which there are Available Financial Statements.”

(u) Clause (c) of Section 2.18 (Refinancing Facilities) of the Existing Credit
Agreement is hereby amended by re-labeling sub-clauses (iv) and (v) thereof as
sub-clauses (v) and (vi), respectively.

 

11



--------------------------------------------------------------------------------

(v) Clause (c) of Section 2.18 (Refinancing Facilities) of the Existing Credit
Agreement is hereby amended by inserting the phrase “collateral,” immediately
after the phrase “(excluding any amortization,” set forth in clause (vi) thereof
(after giving effect to the amendment set forth in clause (u) above.

(w) Clause (d) of Section 2.18 (Refinancing Facilities) of the Existing Credit
Agreement is hereby amended by inserting the phrase “, including, prior to the
Collateral Release Date, any supplements or amendments to the Collateral
Documents,” immediately after the phrase “and/or reaffirmation agreements”.

(x) Clause (f) of Section 2.18 (Refinancing Facilities) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(f) Notwithstanding anything herein to the contrary, after the Borrower’s
election to cause the liens on the Collateral to be released following the
satisfaction of the Collateral Release Conditions, (i) no Credit Agreement
Refinancing Facilities may be incurred on a secured basis and (ii) all
outstanding Credit Agreement Refinancing Facilities that are secured must either
(x) be repaid in full or (y) become unsecured contemporaneously with such
release.”

(y) Section 5.15 (Disclosure) of the Existing Credit Agreement is hereby amended
by labeling the existing paragraph thereof clause “(a)” and adding a new clause
(b) thereto, to read as follows:

“(b) As of the Amendment No. 1 Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.”

(z) Article V (Representations and Warranties) of the Existing Credit Agreement
shall be amended to add a new Section 5.19 thereto, which shall read as follows:

“5.19 Security Agreement; Pledge Agreement.(a) The Security Agreement is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the holders of the “secured obligations” identified therein, a legal,
valid and enforceable security interest in the Collateral identified therein,
except to the extent the enforceability thereof may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless of whether enforcement is sought in equity or at
law) and, when UCC financing statements (or other appropriate notices) in
appropriate form are duly filed at the locations identified in the Security
Agreement, the Security Agreement shall create a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral (to the extent such Liens may be perfected by the
filing of a financing statement or other appropriate notice), in each case prior
and superior in right to any other Lien (other than Liens permitted under
Section 7.01).

(b) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the “secured obligations”
identified therein, a legal, valid and enforceable security interest in the
Collateral identified therein, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors’ rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law). The Pledge Agreement shall create a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the pledgors thereunder in the Collateral identified therein, in
each case prior and superior in right to any other Lien (other than Liens

 

12



--------------------------------------------------------------------------------

arising by operation of law and Liens permitted by Section 7.01) (i) with
respect to any such Collateral that is a “security” (as such term is defined in
the UCC) and is evidenced by a certificate, when such Collateral is delivered to
the Administrative Agent with duly executed stock powers with respect thereto,
(ii) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor, and (iii) with respect to any
such Collateral that is not a “security” (as such term is defined in the UCC),
when UCC financing statements in appropriate form are filed in the appropriate
filing offices in the jurisdiction of organization of the pledgor.”

(aa) Clause (d) of Section 6.02 (Certificates; Other Information) of the
Existing Credit Agreement is hereby amended by adding the phrase “(i)” after the
word “promptly” therein and adding a new clause (ii) thereto immediately
following the words “reasonably requested,” which shall read as follows: “or
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws, including, without limitation, the Beneficial Ownership
Regulation, and any policy or procedure implemented by the Administrative Agent
or such Lender to comply therewith.”

(bb) Section 6.07 of Article VI (Affirmative Covenants) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and all such insurance shall, no later than 30 days after
the Amendment No. 1 Effective Date (or such later date as the Administrative
Agent may reasonably agree in its sole discretion), (i) provide for not less
than 30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance, (ii) name the Administrative Agent as
(x) additional insured on behalf of the Secured Parties (in the case of
liability insurance) or (y) loss payee (in the case of property insurance), as
applicable and (iii) if reasonably requested by the Administrative Agent,
include a breach of warranty clause; provided that upon the occurrence of the
Collateral Release Date, the Administrative Agent shall be removed as additional
insured and loss payee, as applicable, from such insurance policies.”

(cc) Section 6.14 of Article VI (Affirmative Covenants) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“6.14 Collateral Matters; Guaranty.

Subject to the terms of the Collateral and Guarantee Requirement and any
applicable limitation in any Collateral Document, the Borrower will, and will
cause each Loan Party to, take all action necessary or reasonably requested by
the Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

 

13



--------------------------------------------------------------------------------

(a) Upon (i) the formation or acquisition after the Amendment No. 1 Effective
Date of any Restricted Subsidiary that is a Material Subsidiary, (ii) the
designation of any Unrestricted Subsidiary that is a Material Subsidiary as a
Restricted Subsidiary, (iii) any Restricted Subsidiary ceasing to be an
Immaterial Subsidiary or (iv) any Restricted Subsidiary that is a Domestic
Subsidiary ceasing to be an Excluded Subsidiary, on or before the date that is
thirty (30) days after the relevant formation, acquisition, designation or
cessation occurred (or such longer period as the Administrative Agent may
reasonably agree in its sole discretion), the Borrower shall (A) cause such
Restricted Subsidiary (other than any Excluded Subsidiary) to comply with the
applicable requirements set forth in the definition of “Collateral and Guarantee
Requirement” and (B) upon the reasonable request of the Administrative Agent,
cause the relevant Restricted Subsidiary to deliver to the Administrative Agent
a customary opinion of counsel for such Restricted Subsidiary, addressed to the
Administrative Agent and the Lenders.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, it is understood and agreed that:

(i) no Loan Party shall be required to seek any landlord waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access, lien waiver or similar
letter or agreement;

(ii) no action shall be required to perfect any Lien with respect to any
Excluded Asset;

(iii) no Loan Party shall be required to perfect a security interest in any
asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;

(iv) any joinder or supplement to any Collateral Document or any other Loan
Document executed by any Restricted Subsidiary that is required to become a Loan
Party pursuant to Section 6.14(a) above may, with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed),
include such schedules (or updates to schedules) as may be necessary to qualify
any representation or warranty with respect to such Restricted Subsidiary set
forth in any Loan Document to the extent necessary to ensure that such
representation or warranty is true and correct to the extent required thereby or
by the terms of any other Loan Document; and

(v) the Administrative Agent shall not require the taking of a Lien on, or
require the perfection of any Lien granted in, those assets as to which the cost
of obtaining or perfecting such Lien (including any mortgage, stamp, intangibles
or other Tax or expenses relating to such Lien) is excessive in relation to the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent.

 

14



--------------------------------------------------------------------------------

For the avoidance of doubt, (a) the Borrower shall have the option to cause any
wholly-owned Restricted Subsidiary to become a Guarantor even if such Restricted
Subsidiary is not otherwise required to become a Guarantor pursuant to the terms
of this Agreement or any other Loan Document and (b) to the extent any such
Restricted Subsidiary is an Excluded Subsidiary, such Restricted Subsidiary
shall no longer be an Excluded Subsidiary from and after the date such
Restricted Subsidiary becomes a Guarantor. Upon any such election, such
Restricted Subsidiary shall only become a Guarantor hereunder upon execution and
delivery of a Guaranty Joinder Agreement and upon satisfaction of all other
applicable terms and conditions set forth in the Collateral and Guarantee
Requirement.”

(dd) Article VI (Affirmative Covenants) of the Existing Credit Agreement shall
be amended to add a new Section 6.16 thereto, which shall read as follows:

“6.16 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Loan Party will, at its expense:

(a) promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents; and

(b) (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

(ee) Clause (e)(iv) of Section 7.02 (Investments) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(iv) Collateral and Guarantee Requirement. The Borrower shall comply with the
applicable provisions of Section 6.14, within the times specified therein;
provided that, (x) such provisions relating to the granting of Liens shall cease
to apply if the Collateral Release Date has occurred and (y) the occurrence of
the Collateral Release Date will not affect the obligation of any Loan Party to
comply with the guarantee requirements set forth in clause (b) of the Collateral
and Guarantee Requirement;”

(ff) The proviso in clause (e) of Section 7.03 (Indebtedness) is hereby amended
and restated in its entirety, to read as follows:

“provided, that (i) any such Indebtedness of the Borrower or any Guarantor that
is not owed to the Borrower or another Guarantor shall be subordinated to the
payment in full in cash of the Obligations on terms and conditions acceptable to
the Administrative Agent in its sole discretion, (ii) prior to the Collateral
Release Date, all such Indebtedness shall be subject to the Global Intercompany
Note and (iii) upon the Collateral Release Date, all such Indebtedness shall be
subject to an intercompany note substantially in the form of the Global
Intercompany Note delivered to the Administrative Agent on the Restatement
Date;”

 

15



--------------------------------------------------------------------------------

(gg) Clause (f) of Section 7.04 (Fundamental Changes) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(f) the Borrower may be consolidated with or merged into any newly formed
corporation organized under the laws of the United States or any State thereof
solely for changing its jurisdiction of incorporation; provided that
simultaneously with such transaction, (x) the Person formed by such
consolidation or into which the Borrower is merged shall expressly assume all
obligations of the Borrower under the Loan Documents, (y) the Person formed by
such consolidation or into which the Borrower is merged shall take all actions
as may be required to preserve the enforceability of (1) the Loan Documents and
(2) prior to the occurrence of the Collateral Release Date, validity and
perfection of the Liens of the Collateral Documents and (z) such Person shall
deliver or cause to be delivered legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements, including any supplements or
amendments to the applicable Collateral Documents, consistent in all material
respects with those delivered on the Restatement Date under Section 4.01 (or,
the Amendment No. 1 Effective Date, as the case may be) and otherwise in form
and substance satisfactory to the Administrative Agent; and”

(hh) Clause (g) of Section 7.05 (Dispositions) of the Existing Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“(g) Asset Swaps; provided that to the extent any asset sold or exchanged is
Collateral, the purchased Related Business Asset shall become Collateral and the
relevant Loan Party shall execute any necessary Collateral Documents to
effectuate such security interest;”

(ii) Section 7.05 (Dispositions) of the Existing Credit Agreement is hereby
amended by adding a new paragraph immediately after clause (n) thereof, which
shall read as follows:

“To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person (other than a Loan Party), such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested of the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing in accordance with Section 9.10.”

(jj) Section 7.10 (Burdensome Agreements) of the Existing Credit Agreement is
hereby amended by adding the phrase “(a)” immediately before the word “limits”
in the first sentence thereof and adding, immediately prior to the period at the
end of the first sentence thereof, the phrase “or (b) at any time prior to the
Collateral Release Date, prohibits, restricts, or imposes any condition upon the
ability of the Borrower or any of its Restricted Subsidiaries to create, incur
or permit to exist any Lien upon any of its property or assets (other than any
Excluded Assets) in favor of the Administrative Agent (or its agent or designee)
for the benefit of the Secured Parties securing any of the Obligations other
than prohibitions, restrictions or conditions (i) contained in any Loan
Document, the Senior Notes or any document governing

 

16



--------------------------------------------------------------------------------

any Incremental Equivalent Debt, Permitted External Refinancing Debt or any
Permitted Refinancing in respect thereof; (ii) in licenses, leases and other
contracts restricting the assignment, subletting or other transfer thereof
(including the granting of any Lien); provided that such restriction or
limitation is limited to the assets subject to such license, lease or contract;
(iii) customary limitations contained in any agreement with respect to a
Disposition permitted under Section 7.05, (iv) contained in Acquired
Indebtedness and Permitted Refinancings thereof; provided that the restrictive
provisions in such Permitted Refinancing are not materially more restrictive
than the restrictive provisions in the Acquired Indebtedness being refinanced
and such restrictions are limited to the Persons or assets being acquired or the
Subsidiaries of such Persons and their assets; (v) customary restrictions in
joint venture arrangements or management contracts; provided that such
restrictions are limited to assets of such joint venture and the Equity
Interests of the Persons party to such arrangement or contract; (vi) contained
in the Indebtedness of Foreign Subsidiaries incurred pursuant to Section 7.03
and Permitted Refinancings thereof; provided that such restrictions only apply
to the Foreign Subsidiaries incurring such Indebtedness and their Subsidiaries
(and the assets thereof); and (vii) contained in Indebtedness used to finance,
or incurred for the purpose of financing, purchase money obligations for fixed
or capital assets; provided that such restrictions apply only to the asset (or
the Person owning such asset) being financed pursuant to such Indebtedness.”

(kk) Section 7.10 (Burdensome Agreements) of the Existing Credit Agreement is
hereby amended by (i) amending and restating clause (a)(vi) thereof (after
giving effect to the amendment set forth in clause (jj) above) in its entirety
to read “(vi) limitations set forth in the Senior Notes or any document
governing any Incremental Equivalent Debt, Permitted External Refinancing Debt
or any Permitted Refinancing in respect thereof,” and (ii) inserting the phrase
“clause (a) of” between the words “that” and “the” in the second sentence
thereof.

(ll) Section 7.12 (Financial Covenant) of the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“7.12 Financial Covenant. Permit the Consolidated Net Leverage Ratio as of the
end of any fiscal quarter of the Borrower ending during any period set forth
below to be greater than the ratio set forth below for such fiscal quarter:

 

Fiscal Quarter

  

Maximum Consolidated Net Leverage Ratio

June 30, 2018 through December 31, 2018    5.25:1.00 March 31, 2019    5.00:1.00
June 30, 2019 through September 30, 2019    4.50:1.00 December 31, 2019 and
thereafter    4.00:1.00

Notwithstanding the above, the Consolidated Net Leverage Ratio may be greater
than 4.00 to 1.00 but shall not exceed 4.50 to 1.00 during an Acquisition
Compliance Period.”

 

17



--------------------------------------------------------------------------------

(mm) Clause (j) of Section 8.01 (Events of Default) of the Existing Credit
Agreement is hereby amended by deleting the phrase “or” at the end thereof.

(nn) Clause (k) of Section 8.01 (Events of Default) of the Existing Credit
Agreement is hereby amended by deleting the period at the end thereof and
replacing it with the phrase “; or” in lieu thereof.

(oo) Section 8.01 (Events of Default) of the Existing Credit Agreement is hereby
amended by adding a new clause (l) thereto, which shall read as follows:

“(l) Collateral. Prior to the Collateral Release Date, other than with respect
to items constituting an immaterial portion of the Collateral, any Lien
purported to be created under any Collateral Document shall cease to be, or
shall be asserted in writing by any Loan Party not to be, a valid and perfected
Lien on any Collateral, except (i) to the extent that perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or the
Security Agreement or (ii) in connection with a release of such Collateral in
accordance with the terms of this Agreement or (iii) as a result of the
Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Collateral Documents or (B) file Uniform Commercial Code continuation statements
or (iv) if such loss of enforceable or perfected, as applicable, security
interest may be remedied by the filing of appropriate documentation without the
loss of priority.”

(pp) Section 9.01 (Appointment and Authority) of the Existing Credit Agreement
is hereby amended by labeling the existing section “clause (a)” and inserting a
new clause (b) therein which shall read as follows:

“(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.”

 

18



--------------------------------------------------------------------------------

(qq) Section 9.03 (Exculpatory Provisions) of the Existing Credit Agreement is
hereby amended by amending and restating the last paragraph thereof in its
entirety as follows:

“The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection, priority or validity of any security interest held by any Farm
Credit Lender in the Farm Credit Equities, (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, (vii) the creation,
perfection or priority of any Lien intended or purported to be created by the
Collateral Documents or (viii) the value or the sufficiency of any Collateral,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.”

(rr) Section 9.09 (Administrative Agent May File Proofs of Claim; Credit
Bidding) of the Existing Credit Agreement is hereby amended by adding a new
paragraph at the end thereof, to read as follows:

“The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of Collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Secured Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or
debt instruments of the acquisition vehicle or vehicles that are used to
consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Secured Parties, as a result of which each
of the Secured Parties shall be deemed to have received a pro rata portion of
any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Secured Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral

 

19



--------------------------------------------------------------------------------

for any reason (as a result of another bid being higher or better, because the
amount of Secured Obligations assigned to the acquisition vehicle exceeds the
amount of debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the Equity Interests and/or debt instruments issued by any acquisition
vehicle on account of the Secured Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.”

(ss) Section 9.10 (Guaranty Matters) of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

“9.10 Guaranty Matters; Collateral Matters. The Lenders (including each in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion:

(a) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder (unless such Person continues to guarantee the Senior Notes);

(b) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (x) contingent
indemnification obligations, (y) obligations under any Guaranteed Cash
Management Agreement and (z) obligations under any Guaranteed Hedge Agreement)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit as to which other arrangements satisfactory to the Administrative
Agent and the L/C Issuer shall have been made), (B) that is sold or otherwise
Disposed of or to be sold or otherwise Disposed of as part of or in connection
with any sale or other Disposition permitted hereunder or under any other Loan
Document, (C) upon the effectiveness of the Collateral Release Conditions or
(D) subject to Section 10.01, if approved, authorized or ratified in writing by
the Required Lenders; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i), Section 7.01(j) or
Section 7.01(o).

In addition, immediately upon the Collateral Release Date and without further
action of any Person, the security interests of the Administrative Agent and the
other Secured Parties in the Collateral shall be terminated and released;
provided that the Guarantee of each Loan Party of the Obligations pursuant to
the Loan Documents shall remain in effect. The Administrative Agent shall
execute and deliver, at the Borrower’s expense, all documents or other
instruments that the Borrower shall reasonably request to evidence the
termination and release of such security interests and shall return all such
Collateral in their possession to the Borrower.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release or
subordinate its interest in particular property and of the Administrative Agent
to release any Guarantor from its

 

20



--------------------------------------------------------------------------------

obligations hereunder and/or under the Guaranty and the Collateral Documents
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10. For the avoidance of doubt, the release of all
or substantially all of the Collateral under the Collateral Documents at any
time prior to the Collateral Release Date shall not be permitted without the
written consent of each Lender hereunder.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.”

(tt) Exhibit G to the Existing Credit Agreement shall be amended and restated in
its entirety to read as set forth in the form attached hereto as Annex I.

(uu) The Exhibits to the Existing Credit Agreement shall be amended by adding
new Exhibits J, K and L thereto in the form attached hereto as Annex II, Annex
III and Annex IV, respectively.

(vv) Exhibit D (Form of Compliance Certificate) to the Existing Credit Agreement
shall be amended by replacing the existing Schedule 1 thereto with a new
Schedule 1 in the form attached hereto as Annex V.

SECTION 2. Effectiveness. This Amendment shall become binding and effective on
the parties hereto upon the satisfaction or waiver of the following conditions
precedent (the date upon which this Amendment becomes effective, the “Amendment
No. 1 Effective Date”):

(a) the Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated as of the Amendment No. 1 Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

(i) executed counterparts of this Amendment from the Borrower, the Guarantors,
the Administrative Agent and the Required Lenders (each such Lender, a
“Consenting Lender”);

(ii) executed counterparts of a Perfection Certificate, the Security Agreement,
each Intellectual Property Security Agreement and the Pledge Agreement, together
with: (A) certificates and instruments representing pledged certificated Equity
Interests and pledged debt referred to therein accompanied by undated stock
powers or instruments of

 

21



--------------------------------------------------------------------------------

transfer executed in blank and (B) proper financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that are necessary to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement;

(iii) the Global Intercompany Note, duly executed by the Borrower, each other
Loan Party and each Restricted Subsidiary;

(iv) executed counterparts of the Amendment No. 1 Reaffirmation Agreement from
the Guarantors and the Administrative Agent;

(v) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require and as are customary for transactions of this type to
evidence that each Loan Party is duly organized or formed, validly existing, and
in good standing in its jurisdiction of organization;

(vii) favorable opinion of (A) Winston & Strawn LLP, counsel to the Loan
Parties, (B) Foley & Lardner LLP, Wisconsin counsel to the Loan Parties,
(C) Fredrickson & Byron, P.A., Minnesota counsel to the Loan Parties,
(D) Troutman Sanders LLP, Georgia counsel to the Loan Parties, and (E) Bryan
Cave LLP Leighton Paisner LLP, Missouri counsel to the Loan Parties, in each
case, addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties, this Amendment and the other Loan Documents in
connection therewith as are customary for transactions of this type;

(viii) an officer’s certificate prepared by the chief financial officer of the
Borrower substantially in the form of Exhibit H of the Credit Agreement
certifying that the Borrower and its Subsidiaries, on a consolidated basis,
after giving effect to this Amendment and the transactions contemplated hereby,
are Solvent; and

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 2(b) and 2(c) have been satisfied.

(b) Both immediately before and immediately after giving effect to this
Amendment on the date hereof, the representations and warranties of the Borrower
and each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document, are true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any representation or warranty, such representation or warranty shall
be required to be true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any representation or warranty, such representation or warranty shall
be required to be true and correct in all respects) as of such earlier date.

 

22



--------------------------------------------------------------------------------

(c) No Default or Event of Default exists, or will result from the execution of
this Amendment on the Amendment No. 1 Effective Date.

(d) There shall not have occurred since December 31, 2017 any event or
circumstance that has had or could be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect.

(e) The Administrative Agent and the Lenders shall have received and be
reasonably satisfied with (1) copies of the financial statements most recently
required to be delivered pursuant to Sections 6.01(a) and (b) of the Credit
Agreement and (2) projections and forecasts for each fiscal quarter beginning
with the fiscal quarter ending June 30, 2018 and ending with the fiscal quarter
ending December 31, 2022.

(f) All accrued costs, fees and expenses (including reasonable and documented
legal fees and expenses and the reasonable and documented fees and expenses of
any other advisors) and other compensation payable to the Administrative Agent
or any Lender required to be paid on the Amendment No. 1 Effective Date pursuant
to the Amendment No. 1 Fee Letter, to the extent invoiced at least two
(2) Business Days prior to the Amendment No. 1 Effective Date (or such later
date as the Borrower may reasonably agree), shall have been paid.

(g) The Administrative Agent shall have received, at least three (3) days prior
to the Amendment No. 1 Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, to the extent any such information or documentation was requested
by the Lenders at least five (5) days prior to the Amendment No. 1 Effective
Date.

(h) At least three (3) days prior to the Amendment No. 1 Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

(i) The Administrative Agent shall have received results of recent customary UCC
lien searches with respect to the Borrower and the other Loan Parties in their
applicable jurisdictions of organization, and such searches shall reveal no
Liens on any of the assets of such parties except for Liens permitted by
Section 7.01 or discharged on or prior to the Amendment No. 1 Effective Date
pursuant to documentation satisfactory to the Administrative Agent.

(j) There shall not exist any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower and each other Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders that, on and
as of the date hereof:

(a) The execution, delivery and performance by each Loan Party of this Amendment
has been duly authorized by all necessary corporate or other organizational
action, and does not conflict with or result in any material breach or
contravention of, or the creation of any Lien under (other than Liens permitted
by clause (a) of Section 7.01 of the Credit Agreement), or require any payment
to be made under any material Contractual Obligation to which such Person is a
party or affecting such Person or its properties or any of its Subsidiaries;
(iii) violate any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iv) violate any Law in any material respect.

(b) No approval, consent, exemption, authorization or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by any
Loan Party of this Amendment except such approvals, consents, exemptions,
authorizations or other actions as have been made or obtained, as applicable,
and are in full force and effect.

(c) This Amendment has been duly executed and delivered by each Loan Party. Each
of this Amendment and the Credit Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

(d) Both immediately before and immediately after giving effect to this
Amendment on the date hereof, the representations and warranties of the Borrower
and each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document, are true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any representation or warranty, such representation or warranty shall
be required to be true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies to any representation or warranty, such representation or warranty shall
be required to be true and correct in all respects) as of such earlier date.

(e) No Default or Event of Default exists, or will result from the execution of
this Amendment on the Amendment No. 1 Effective Date.

SECTION 4. Fees; Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket costs and
expenses in connection with this Amendment as and to the extent required
pursuant to Section 10.04(a) of the Credit Agreement, including the fees,
charges and disbursements of Skadden, Arps, Slate, Meagher & Flom LLP.

SECTION 5. Non-Reliance on Administrative Agent. Each Consenting Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis, appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Loan

 

24



--------------------------------------------------------------------------------

Parties and their Affiliates and made its own decisions to enter into this
Amendment. Each Consenting Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Amendment, the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates.

SECTION 6. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment, the Credit Agreement and the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. So long as this Amendment shall have become binding and effective on the
parties hereto as of the date hereof in accordance with the provisions of
Section 2, delivery of an executed counterpart of a signature page to this
Amendment by any other Lender shall, immediately upon delivery, bind such Lender
as a Consenting Lender to the terms of this Amendment and this Amendment shall
be binding and effective as to such Consenting Lender in accordance with
Section 2. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging means (including PDF) shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 7. Severability. If any provision of this Amendment, the Credit
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment, the Credit Agreement and the other Loan Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 9. Submission to Jurisdiction. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT, THE
CREDIT

 

25



--------------------------------------------------------------------------------

AGREEMENT, THE COLLATERAL DOCUMENTS OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT, THE CREDIT
AGREEMENT, THE COLLATERAL DOCUMENTS OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

SECTION 10. WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT, THE
COLLATERAL DOCUMENTS, OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
SECTION 9. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 11. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
EXISTING CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

SECTION 12. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Amendment provided by the Administrative Agent and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby, by the Credit Agreement

 

26



--------------------------------------------------------------------------------

and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent or
any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein, in the Credit Agreement and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent or any Lender has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

SECTION 13. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 14. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the matters set forth herein. After
the date hereof, any reference to the Credit Agreement shall mean the Credit
Agreement, as modified hereby.

SECTION 15. Loan Document. This Amendment shall be a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.

[Remainder of this page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

TREEHOUSE FOODS, INC., as Borrower By:  

/s/ Lee Wise

Name:   Lee Wise Title:   Vice President BAY VALLEY FOODS, LLC STURM FOODS, INC.
S.T. SPECIALTY FOODS, INC. FLAGSTONE FOODS, INC. ASSOCIATED BRANDS, INC. CAINS
FOODS, INC. CAINS GP, LLC CAINS FOODS, L.P. TREEHOUSE PRIVATE BRANDS, INC.
NUTCRACKER BRANDS, INC. LINETTE QUALITY CHOCOLATES, INC. RALCORP FROZEN BAKERY
PRODUCTS, INC. COTTAGE BAKERY, INC. THE CARRIAGE HOUSE COMPANIES, INC. AMERICAN
ITALIAN PASTA COMPANY PROTENERGY HOLDINGS, INC.

PROTENERGY NATURAL FOODS, INC.,

each as a Guarantor

By:  

/s/ Lee Wise

Name:   Lee Wise Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Bridgett J. Manduk Mowry

Name:   Bridgett J. Manduk Mowry Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Aron Frey

Name:   Aron Frey Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Associated Bank, N.A.,

as a Lender

By:  

/s/ Adam Lutostanski

Name:   Adam Lutostanski Title:   Group Senior Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Bank of Montreal,

as a Lender

By:  

/s/ Joan Murphy

Name:   Joan Murphy Title:   Managing Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Bank of the West,

as a Lender

By:  

/s/ Steve Staples

Name:   Steve Staples Title:   Managing Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Capital One, National Association,

as a Lender

By:  

/s/ Richard O’Neil

Name:   Richard O’Neil Title:   Managing Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CoBank, FCB,
    as a Lender By:  

/s/ Alan Schuler

Name:   Alan Schuler Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CITY NATIONAL BANK OF FLORIDA, as a Lender By:  

/s/ Tyler P. Kurau

Name:   Tyler P. Kurau Title:   Senior Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

COMPEER FINANCIAL, PCA,

as a Lender

By:  

/s/ Corey J. Waldinger

Name:   Corey J. Waldinger Title:   Director, Capital Markets

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ William O’Daly

Name:   William O’Daly Title:   Authorized Signatory By:  

/s/ Komal Shah

Name:   Komal Shah Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Fifth Third Bank,

as a Lender

By:  

/s/ Gregory L. Cannon

Name:   Gregory L. Cannon Title:   Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMorgan Chase Bank N.A.,

as a Lender

By:  

/s/ Brendan Korb

Name:   Brendan Korb Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

KeyBank National Association,

as a Lender

By:  

/s/ Matthew J. Bradley

Name:   Matthew J. Bradley Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By:  

/s/ Christine Howatt

Name:   Christine Howatt Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

PNC Bank, National Association,

as a Lender

By:  

/s/ Shweta Parthasarathy

Name:   Shweta Parthasarathy Title:   Senior Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ John Flores

Name:   John Flores Title:   Authorized Signatory

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Tesha Winslow

Name:   Tesha Winslow Title:   Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Alan Garson

Name:   Alan Garson Title:   Senior Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as a Lender By:  

/s/ Sangeeta Shah

Name:   Sangeeta Shah Title:   Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ William F. Sweeney

Name:   William F. Sweeney Title:   Senior Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

The Northern Trust Company,

as a Lender

By:  

/s/ Patrick Osborne

Name:   Patrick Osborne Title:   Second Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ James Travagline

Name:   James Travagline Title:   Managing Director

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

AgChoice Farm Credit, FLCA, as a Voting Participant By:  

/s/ William Frailey

Name:   William Frailey Title:   Assistant Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Farm Credit Bank of Texas, as a Voting Participant By:  

/s/ Alan Robinson

Name:   Alan Robinson Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Farm Credit Services of America, FLCA, as a Voting Participant By:  

/s/ Ron Brandt

Name:   Ron Brandt Title:   VP, Credit

 

V



--------------------------------------------------------------------------------

Farm Credit Mid-America, FLCA, as a Voting Participant By:  

/s/ Matthew Dixon

Name:   Matthew Dixon Title:   Credit Officer Capital Markets

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

FARM CREDIT OF NEW MEXICO, FLCA,

as a Voting Participant

By:  

/s/ Clarissa Shiver

Name:   Clarissa Shiver Title:   Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

FCS Commercial Finance Group, for AgCountry Farm Credit Services, FLCA, as a
Voting Participant By:  

/s/ Jamey Grafing

Name:   Jamey Grafing Title:   Senior Vice President

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Fresno Madera Farm Credit,

as a Voting Participant

By:  

/s/ Robert L. Herrick

Name:   Robert L. Herrick Title:   Director of Capital Markets

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Yankee Farm Credit, ACA, as a Voting

Participant

By:  

/s/ Michael K. Farmer

Name:   Michael K. Farmer Title:   Chief Operating Officer

 

[Signature Page to Amendment No. 1]